Citation Nr: 0206883	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  02-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) non-
service-connected pension benefits.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran had active duty from February 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico which denied 
entitlement to Department of Veterans Affairs (VA) non-
service-connected pension benefits.

Subsequently in September 2001 the veteran's representative 
requested an informal hearing before the RO decision review 
officer on behalf of the veteran.  The veteran thereafter 
requested a personal hearing in December 2001.

The veteran was scheduled for a personal hearing before a 
hearing officer at the RO in March 2002.  He failed to report 
for the hearing and the RO forwarded the case to the Board.  
However, in a communication received in June 2002, an 
official from the RO requested that the case be remanded so 
that the veteran could be scheduled for another local 
hearing.  A copy of a communication from the veteran's 
representative was attached which indicated that the veteran 
was unable to attend the hearing scheduled for March 2002 due 
to his medical condition.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should once again schedule the 
veteran for a personal hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


